DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier et al (US 2014/0093226) in view of Boger et al (EP 1946638).
Regarding claim 1, 7-10, and 13, Potier discloses a heater for a vehicle system (title) for injecting an aqueous solution in an air intake line upstream of a combustion chamber of an internal combustion engine, or in the combustion chamber of the internal combustion engine (Title, ¶ [0015], and [0029], the system being a heater for a urea/water solution system for injection into an engine), said heater comprising at least one flexible part which comprises at least one metallic resistive track embedded in an insulating material (¶ [0029], the heater is a flexible metallic material adhered to an insulating material). 
Potier fails to disclose said insulating material comprising at least one antimicrobial compound and/or being partly or totally coated by at least one layer containing at least one antimicrobial 
Boger discloses a method for treating a vehicle omponent with a biocide (¶ [0001]), wherein the component is producing using a metallic coating containing silver, silver salts, or zinc pyrithione, (¶ [0013]. The coating should compsie 1% to 10% of the antimicrobial compound (¶ [0014]). This coating prevents microorganisms from settling/forming on the surface of the object (¶ [0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Potier to include an anti-microbial agent within its insulation coating as doing so would have prevented any microbial formation on the heating device.
Regarding claims 2 and 16, the modified Potier discloses a heater for a vehicle system according to claim 1, wherein the at least one metallic resistive track is made in copper, aluminum or stainless steel (¶ [0030] of Potier, the track is stainless steel).
Regarding claim 3, the modified Potier discloses a heater for a vehicle system according to claim 1, wherein said insulating material is made of silicone resin, polyolefin, polyethylene, thermoplastic elastomer, polyester, polyimide (¶ [0031], the insulator may be silicone resin or thermoplastic elastomer)
Regarding claims 4, 11, and 12, the modified Potier discloses a heater for a vehicle system according to claim 1, wherein the at least one metallic resistive track is sandwiched between two films of said insulating material or is overmoulded in said insulating material, the insulating material being flexible (¶ [0030]).
Regarding claim 5, the modified Potier discloses a heater for a vehicle system according claim 1, wherein the heater comprises a body and at least one excrescence or tentacle equipped with at least one part of the at least one metallic resistive track (Fig. 1, tentacles 6 shown).
Regarding claim 6, the modified Potier discloses a heater for vehicle system according claim 1, wherein said heater comprises fixation means selected from the group consisting of clips, rivets, bolts and through holes (¶ [0051]).
Regarding claim 14, the modified Potier discloses a vehicle system for injecting an aqueous solution in an air intake line upstream of a combustion chamber of an internal combustion engine, or in 
Regarding claim 15, the modified Potier discloses a vehicle system according to claim 14, wherein the heater is located inside the an aqueous solution tank, at the bottom of said aqueous solution tank (¶ [0019]).
Regarding claim 17, the modified Potier discloses a heater for a vehicle system according to claim 1, wherein said insulating material is made in silicone resin, polyethylene or polypropylene (¶ [0031]).  
Regarding claim 18, the modified Potier discloses a heater for a vehicle system according to claim 1, wherein said insulating material is made in silicone resin or high density polyethylene (¶ [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747